Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on 02-12-2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of amended claims 14-18, 21-28 and 29-32 are not submitted with markings to indicate the Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn-currently amended.” 

	Specifically, claims 14-18 ultimately depend from canceled claim 12; claims 21-28 ultimately depend from canceled claim 19; and claims 29-32 ultimately depend from canceled claim 2, such that the claim numbers, dependencies, and/or status identifiers are incorrect.
	To be fully responsive, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an Advisory Action has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.


Thus, the amendment to the claims filed on February 12, 2021 has not been entered.


Advisory Action Continued
	Applicants’ amendment filed February 12, 2021 has not been entered.


Continuation of 3. NOTE:  Claim 1 has been extensively amended. 

In particular, Applicant has amended claim 1 to recite: 
	“wherein the mutation occurs at a position within a catalytic domain of the inactive transposase, wherein the inactive transposome and the active transposome bind to the consensus sequence” in lines 14-17; and
	“and wherein the inactive transposase is a hyperactive version of the Tn5 transposase and the mutation occurs at a position within the catalytic triad that is a functional equivalent to the triad selected from the group consisting of D97, D188, and E326” in lines 21-23;
	
	Moreover, new claim 36 has been added. 


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on February 12, 2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.



Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639